DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of the amendments to the claims, the restriction requirement has been withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “402” has been used to designate both inputs and determination in Fig. 4; reference character “242” has been used to designate both EHR/EMR and derived data in Fig. 17; reference character “3908” has been used to designate both Stage II and Stage N.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300, 211, 237, 239, 2500, 2502, 2504, 2506, 2602, 2702, 2704, 2706, 2720, 2708, 2710, 2712, 3100, 3150, 3102, 3104, 3106, 3108, 3110, 3101, 3102, 3104, 3010, 3109, 3107, 3111, 3200, 3203, 3204, 3201, 3250, 3201, 3205, 3251, 3300, 3301, 3302, 3304, 3310, 3306, 3114, 3116, 3118, 3120, 3350, 3352, 3401, 3402, 3404, 3406, 3416, 3418, 3408, 3410, 3412, 3414, 3420, 3418, 3501, 3502, 3504, 3506, 3508, 3510, 3512, 3601, 3602, 3604, 3606, 3608, 3610, 3701, 3702, 3704, 3706, 3708, and Fig. Z2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 158, 310, 320, 330, 340, 406, 408, 410, 509, 1102, 1104, 1106, 1108, 270, 242, 270, mode 4, mode 5, mode 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 00299, “to go to be” should be “to go to bed;” “or know what to do” should be “or to know what to do”.
In paragraph 00304, “sleeping or exercise)” should be “sleeping or exercise))”.
In paragraph 00328, “meal or schedule information” Should be written “meal or schedule information)”.
In paragraph 00331, “local device 118” should be “local device 108”.
In paragraph 00335, “(e.g. 12-5 AM))” should be “(e.g. 12-5 AM)))”.
In paragraph 00338, “may calculate and/or predictable” should be “may calculate and/or predict”.
In paragraphs 00350 and 00351, “user-requested insight 128” and “event-driven insight 126” should be “user-requested insight 126” and “event-driven insight 128” in accordance with the drawings.
In paragraph 00354, “(e.g., 2mg/dL every 5 minutes)” should be “(e.g., 2mg/DL every 5 minutes))”; “(e.g., 10mg/dL every 5 minutes)” should be “(e.g., 10mg/dL every 5 minutes))”.
In paragraph 00371, “Figures 14-16.A measurement” should be “Figures 14-16. A measurement”.
In paragraph 00413, “”increase your insulin sensitivity”)” should be “”increase your insulin sensitivity”))”.

In paragraph 00461, “guidance message determined at step 504” should be “guidance message determined at step 506” in accordance with the drawings.
In paragraph 00466, “At 501” should be “At 503” in accordance with the drawings.
In paragraph 00467, “At 503” should be “At 505” in accordance with the drawings.
In paragraph 00468, “At 505” should be “At 507” in accordance with the drawings.
In paragraph 00469, “At 507” should be “At 509” in accordance with the drawings.
In paragraph 00500, “derived data 262” should be “derived data 242” in accordance with the current drawings; however, this may need to be amended with a  new reference character when amendments are made to overcome objections to the drawings, namely the labelling of both derived data and HER/EMR with reference character 242 in the drawings.
In paragraph 00539, “input into the decision-support application/functionality (step 268)” should be “input into the decision-support application/functionality (step 270)” in accordance with the drawings.
In paragraph 00600, “guidance 2804” should be “guidance 2904” in accordance with the drawings.
In paragraph 00602, reference is made to “example graph 3200 on Figure 31A;” though neither figure currently contains a reference element 3200, it is believed that this is meant to refer to Figure 32A.
In paragraph 00605, “shown in Figure33” should be “shown in Figure 33”; either “time 3352” or “device 3352” should be given a new reference character in accordance with any amendments made to the drawings, which currently have no labels for these elements. 
.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms Bluetooth, ZigBee, Z-Wave, Apple Watch, Microsoft Band, BLE, ANT, ANT+, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the means or steps for obtaining or determining the temporal pattern. 
Claim 3 recites the limitations “determine a behavioral state; and determine a guidance message based at least in part on the behavioral state” in lines 3-4 of the claim. There is insufficient clarity in these limitations. At present it is not clear whether “a behavioral state” is the same as the determined state of claim 1, or if this is some other unrelated state. It is also unclear whether the guidance message is further based on the behavioral state or if the message could be based only on the behavioral state. These limitations are presently interpreted to refer to the determined state of claim 1 being a behavioral state and a guidance message that could be based only on the behavioral state or on the behavioral state and some other basis. 
Claim 5 recites the limitation "the mobile device including the memory circuit, and the processor" in line 2 of the claim. There is insufficient clarity in this limitation. At present, it is unclear whether the processor is included in the system separately from the mobile device, or if the processor along with the memory circuit is a component of the mobile device. The limitation is presently interpreted to mean that the processor is included in the mobile device, and it is suggested that the comma between “memory circuit” and “and the processor” be removed. 
Claim 6 recites the limitation “a datum indicative of a glucose concentration level detected by a glucose concentration sensor” in lines 3-4 of the claim. There is insufficient clarity in this limitation. At present it is not clear whether the datum is detected by a glucose concentration sensor or if it is only indicative of a glucose concentration level such as that which is detected by a glucose concentration 
Claim 15 recites the limitation “calculate the guidance message to promote glucose concentration stability during the period of unavailability” in lines 4-5 of the claim. There is insufficient clarity in this limitation, as the phrase guidance message implies a worded message while the word calculate implies a single number is provided. At present this limitation is interpreted to mean that a guidance message is determined that would promote glucose concentration stability during the period of unavailability. 
Claim 17 recites the limitation "the second guidance" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This limitation is presently interpreted to refer to the second guidance message, as established in line 7 of the claim.
Claim 21 recites the limitation “wherein in determining the physiologic state, the processor is configured to determine an insulin state, an energy absorption state, and an energy expenditure state” in lines 1-3 of the claim. There is insufficient clarity in this limitation. At present, it is unclear how three different states may be considered a single physiologic state. This limitation is presently interpreted to refer to three components of an overall physiologic state of a user, including a present level of insulin, amount of energy being absorbed, and amount of energy being consumed.
Claims 2, 4, 7-14, 16, and 22-23 are rejected under U.S.C. 112(b) for their dependence on claim 1, which is rejected under U.S.C. 112 in paragraph 12 above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is presently interpreted to allow a guidance message to be based only on a behavioral state, while claim 1, which it depends from, requires that a guidance message be based on at least a determined state and a temporal pattern.  As a result, this claim does not further constitute a further limitation on claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the 
	
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " a processor configured to: receive a datum indicative of the patient glucose concentration level; execute stored instructions to apply the datum to the stored model to determine a state; determine a guidance message based at least in part on the determined state and a temporal pattern". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a processor configured to: receive a datum indicative of the patient glucose concentration level; execute stored instructions to apply the datum to the stored model to determine a state; determine a guidance message based at least in part on the determined state and a temporal pattern” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-5 and 7-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 23 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the stored model includes a physiologic model, and wherein determining the state includes determining a physiologic state.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high 
Besides the abstract ideas of claims 1 and 2, claim 3 recites the limitation “wherein the processor is further configured to: determine a behavioral state; and determine the guidance message based at least in part on the behavioral state.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a state and a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the system includes a mobile device, the mobile device including the memory circuit, and the processor, wherein the mobile device includes a user interface configured to provide the guidance message, wherein the mobile device is configured to receive user input through the user interface, wherein the processor is configured to receive the user input and apply both the user input and the datum to the stored model to determine the state.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, receiving a datum and providing a guidance message could be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the system includes a mobile device, the mobile device including the memory circuit, and the processor, and wherein the mobile device includes a user interface configured to provide the guidance message, the system further comprising an insulin delivery system.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, providing a guidance message could be 
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the temporal pattern includes a learned pattern of patient behavior.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the processor is configured to determine the guidance message based at least in part on an upcoming event in a calendar.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 8, claim 9 recites the limitation “wherein the processor is configured to determine the guidance message based at least in part on a projected change in insulin sensitivity calculated based at least in part on the upcoming event in the calendar.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the stored model includes a physiologic model, wherein the state includes a physiologic state, and wherein the processor is configured to determine the guidance message from the temporal pattern and the physiologic model that a transition to an undesirable physiologic state is likely to occur.” The claim element of claim 1 of a 
Besides the abstract ideas of claims 1 and 10, claim 11 recites the limitation “wherein in determining the guidance message, the processor is configured to determine an intervention to avoid the transition to the undesirable physiologic state and determine, based at least in part on the temporal pattern, a time for delivery of the guidance message to enable intervention to prevent the transition.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein the processor is further configured to determine a delivery time for delivery of the guidance message using the temporal pattern.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 12, claim 13 recites the limitation “wherein the processor is configured to select the delivery time when a host is likely to be available based at least in part on the temporal pattern.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, processing and determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 1, claim 15 recites the limitation “wherein in determining the guidance message, the processor is configured to identify a period of patient unavailability based at least in part on the temporal pattern, and wherein the processor is further configured to calculate the guidance message to promote glucose concentration stability during the period of unavailability.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 16 recites the limitation “wherein the processor is further configured to: determine an engagement state; determine a messaging frequency based at least in part on the engagement state; and determine a time for delivering the guidance message based at least in part on the messaging frequency.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, processing and determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 1, claim 18 recites the limitation “wherein the state is a disease state describing a host disease stage.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 18, claim 19 recites the limitation “wherein the processor is further configured to: receive a second datum indicative of a second glucose concentration level; determine a second disease state describing a second host disease stage at least in part by applying the second datum to the model; and determine a second guidance message based at least in part on the second disease state.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, receiving a datum, determining a state, and determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract ideas of claims 1 and 20, claim 21 recites the limitation “wherein in determining the physiologic state, the processor is configured to determine an insulin state, an energy absorption state, and an energy expenditure state.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 22 recites the limitation “wherein the processor is further configured to receive a behavioral input, and wherein in determining the state, the processor is configured to apply both the datum and the behavioral input to the model.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, receiving a datum and determining a state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 22, claim 23 recites the limitation “wherein in receiving the behavioral input, processor is configured to receive patient activity information.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, receiving a datum and processing may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receiving a datum indicative of a glucose concentration level detected by a glucose concentration sensor; determining a state by applying the datum to a model; and determining a guidance message based at least in part on the determined state and a temporal pattern". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 6 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 6, the limitations " receiving a datum indicative of a glucose concentration level detected by a glucose concentration sensor; determining a state by applying the datum to a model; and determining a guidance message based at least in part on the determined state and a temporal pattern” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a method of delivering physiologic glucose concentration management guidance”. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step in the method may be performed by a person or generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.

	In Summary, claim 6 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 18-23 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Budiman (U.S. 20110098548 A1).
Regarding claim 1, Budiman teaches a system (Abstract—system for processing diabetes-related information) comprising: a glucose concentration sensor configured to detect a patient glucose concentration level (Paragraph 0019—glucose monitor for providing glucose level data, Paragraphs 0057-0059—glucose sensor may be included); a communication circuit (Communication I/O units 22, 40, and 60, Fig. 1; Claim 21—processor in communication with input device and memory) configured to receive the patient glucose concentration level from the glucose concentration sensor (Paragraph 0116—glucose data is retrieved); a memory circuit (Memory unit 16, Fig. 1) including a stored model (Paragraph 0047—stores data and algorithms used by processor); and a processor (Processor 14, Fig. 1) configured to: receive a datum indicative of the patient glucose concentration level (Paragraph 0019—
Regarding claim 2, Budiman teaches the system of claim 1 as described above in this action, as well as wherein the stored model includes a physiologic model (Paragraph 0029—providing recommendations based on a physiological model), and wherein determining the state includes determining a physiologic state (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters).
Regarding claim 3, Budiman teaches the system of claim 2 as described above in this action, as well as wherein the processor is further configured to: determine a behavioral state (Paragraphs 0015-0016—providing data related to events; Paragraph 0077—states may be related to behaviors like exercise); and determine the guidance message based at least in part on the behavioral state (Paragraph 0031—utilizing events to simplify model to provide therapy recommendations).
Regarding claim 4, Budiman teaches the system of claim 1 as described above in this action, as well as wherein the system includes a mobile device (Paragraph 0009—may be incorporated into a mobile device), the mobile device including the memory circuit (Memory unit 16, Fig. 1), and the processor (Processor 14, Fig. 1), wherein the mobile device includes a user interface configured to provide the guidance message (Display 20, Fig. 1; Step 280—display recommendation to user, Fig. 4; 
Regarding claim 5, Budiman teaches the system of claim 1 as described above in this action, as well as wherein the system includes a mobile device (Paragraph 0009—may be incorporated into a mobile device), the mobile device including the memory circuit (Memory unit 16, Fig. 1), and the processor (Processor 14, Fig. 1), wherein the mobile device includes a user interface configured to provide the guidance message (Display 20, Fig. 1; Step 280—display recommendation to user, Fig. 4; Paragraph 0055—present therapy recommendations via the display), the system further comprising an insulin delivery system (Paragraph 0019—may include a system for controlling insulin delivery; Paragraph 0024—may include a drug delivery pump; Paragraph 0055—includes a delivery mechanism).
Regarding claim 6, Budiman teaches a method of delivering physiologic glucose concentration management guidance comprising (Abstract—methods for improving prediction of future blood glucose control): receiving a datum indicative of a glucose concentration level (Paragraph 0019—configured to receive glucose level and carbohydrate intake data) detected by a glucose concentration sensor (Paragraph 0019—glucose monitor providing glucose level data); determining a state (Paragraph 0015—determine the patient’s disease state) by applying the datum to a model (Claim 17—analyze glucose and carb data using a model); and determining a guidance message (Paragraph 0009 and claim 17—provide recommendations) based at least in part on the determined state (Paragraph 0029—providing recommendations based on a physiological model; Paragraph 0199—may access therapy recommendations after state is determined) and a temporal pattern (Paragraph 0015 and claim 8—
Regarding claim 7, Budiman teaches the system of claim 1 as described above in this action, as well as wherein the temporal pattern includes a learned pattern of patient behavior (Paragraphs 0012—predicts future blood glucose values from data collected over time; Paragraph 0022—parameters include insulin delivery history, carbohydrate intake and exercise history). In Budiman, data including behavior like historical insulin delivery, carb intake, and exercise, are used to build a model for predicting future blood glucose levels; in this way, the temporal pattern of data points with time points includes a learned pattern of patient behavior.
Regarding claim 8, Budiman teaches the system of claim 1 as described above in this action, as well as wherein the processor is configured to determine the guidance message based at least in part on an upcoming event in a calendar (Paragraph 0055—information relating to a meal or snack that has been ingested, is being ingested, or is to be ingested sometime in the future…offering an alternatively actionable therapy recommendation).
Regarding claim 9, Budiman teaches the system of claim 8 as described above in this action, as well as the processor utilizing a model (Paragraph 0013—the step of analyzing is carried out by a processor) to estimate insulin sensitivity, which is used to determine insulin effectiveness (Paragraph 0014—determining insulin effectiveness as a function of insulin sensitivity; Paragraph 0142—parameters can then be used to estimate insulin sensitivity). The system of Budiman then utilizes the insulin effectiveness, and thus the insulin sensitivity, as a factor in determining the profile and timing of a recommendation for a dose of mediation to be delivered to a patient (Paragraph 0124—device retrieves data inputs and insulin effectiveness limit; Paragraph 0136-0137—output may include a bolus profile or commands to delay displaying a recommendation for insulin delivery to the patient). The system of Budiman additionally teaches that the bolus calculator utilized in determining the profile and 
Regarding claim 10, Budiman teaches the system of claim 1 as described above in this action, as well as wherein the stored model includes a physiologic model (Paragraph 0029—providing recommendations based on a physiological model), wherein determining the state includes determining a physiologic state (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters), and wherein the processor is configured to determine the guidance message from the temporal pattern (Step 205—glucose history, meal information, insulin delivery history, Fig. 6; Steps 350 and 355—collect and pair data and timestamps, Fig. 8) and the physiologic model (Step 215—process data using physiological model, Fig. 6) that a transition to an undesirable physiologic state is likely to occur (Paragraph 0010—prompt to consume a mass of carbohydrates to prevent or counter the onset of hypoglycemia).
Regarding claim 11, Budiman teaches the system of claims 1 and 10 as described above in this action, as well as wherein in determining the guidance message, the processor is configured to determine an intervention to avoid the transition to the undesirable physiologic state (Paragraph 0009—provide recommendations regarding timing and amount of insulin to keep glucose level within desired range; Paragraph 0010—prompt to consume a mass of carbohydrates to prevent or counter the onset of hypoglycemia) and determine, based at least in part on the temporal pattern, a time for delivery of the guidance message to enable intervention to prevent the transition (Paragraph 0137—delay displaying a recommendation…may be calculated based upon the results of the modeling process). 
Regarding claim 12, Budiman teaches the system of claim 1, as well as wherein the processor is further configured to determine a delivery time for delivery of the guidance message (Paragraph 0137—
Regarding claim 18, Budiman teaches the system of claim 1 as described above in this action, as well as wherein the state is a disease state (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters) describing a host disease stage (Paragraph 0117—determine hypoglycemic state; Paragraph 0191—determine disease status; Paragraph 0241—patient has developed gastroparesis or is likely to develop gastroparesis).
Regarding claim 19, Budiman teaches the system of claims 1 and 18 as described above in this action, as well as wherein the processor is further configured to: receive a second datum indicative of a second glucose concentration level (Paragraph 0011—new glucose level data becomes available); determine a second disease state describing a second host disease stage at least in part by applying the second datum to the model (Paragraph 0117—determine hypoglycemic state; Paragraph 0191—determine disease status; Paragraph 0241—patient has developed gastroparesis or is likely to develop gastroparesis); and determine a second guidance message based at least in part on the second disease state (Paragraph 011—provide updated recommendations based on the updates). While Budiman does not explicitly state repeating the step of determining a disease stage, it does indicate that therapy recommendations result from such a state determination, implying that this step would occur a second time as a second datum is received.
Regarding claim 20, Budiman teaches the system of claim 1 as described above in this action, as well as wherein the state includes a physiologic state (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters).
Regarding claim 21, Budiman teaches the system of claims 1 and 20 as described above in this action, as well as wherein in determining the physiologic state, the processor is configured to determine 
Regarding claim 22, Budiman teaches the system of claim 1 as described above in this action, as well as wherein the processor is further configured to receive a behavioral input (Step 260—receiving meal information, Fig. 4; step 205—receiving meal information and insulin delivery history, Fig. 6), and wherein in determining the state, the processor is configured to apply both the datum and the behavioral input to the model (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters; Paragraph 0022—parameters include glucose levels, insulin delivery history, carbohydrate intake and exercise history). 
Regarding claim 23, Budiman teaches the system of claims 1 and 22 as described above in this action, as well as wherein in receiving the behavioral input, processor is configured to receive patient activity information (Step 260—receiving meal information, Fig. 4; step 205—receiving meal information and insulin delivery history, Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of McRaith (U.S. Patent No. 10748658 B2) .
Regarding claim 13, Budiman teaches all of the limitations of claims 1 and 12 as described in paragraph 27 of this action, however, Budiman does not explicitly teach wherein the processor is configured to select the delivery time when a host is likely to be available based at least in part on the temporal pattern. McRaith teaches wherein the processor is configured to select the delivery time when a host is likely to be available (Column 20, lines 58-61–may send a notification on Thursday evenings to remind user that compliance is generally low on Fridays) based at least in part on the temporal pattern (Column 20, lines 53-57 and 60-61—may determine causal relationships between pairs of independent and dependent variables…remind user that compliance is generally low on Fridays). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman with the delivery time selection of McRaith in order to predictably improve the ability of a patient to maintain a stable blood glucose level by increasing the likelihood that a patient will see a guidance message.
Regarding claim 14, Budiman teaches all of the limitations of claims 1 and 12 as described in paragraph 27 of this action, however, Budiman does not explicitly teach wherein in determining the delivery time, the processor is configured to identify an upcoming period of patient unavailability and select a time for delivery of the guidance message prior to the period of patient unavailability. McRaith teaches wherein in determining the delivery time, the processor is configured to identify an upcoming period of patient unavailability (Column 20, lines 35-37—analysis may identify that Friday may be a particularly event-filled day resulting in low compliance) and select a time for delivery of the guidance message prior to the period of patient unavailability (Column 20, lines 58-61–may send a notification on Thursday evenings to remind user that compliance is generally low on Fridays). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman 
	Regarding claim 15, Budiman teaches all of the limitations of claim 1 as described in paragraph 27 of this action, however, Budiman does not explicitly teach wherein in determining the guidance message, the processor is configured to identify a period of patient unavailability based at least in part on the temporal pattern, and wherein the processor is further configured to calculate the guidance message to promote glucose concentration stability during the period of unavailability. McRaith teaches wherein in determining the guidance message, the processor is configured to identify a period of patient unavailability based at least in part on the temporal pattern (Column 20, lines 24-25 and 28-29—may identify patterns between any of the different data sets received…may identify low compliance; Column 20, lines 42-43—Identified pattern may be presented with a warning or suggestion), and wherein the processor is further configured to calculate the guidance message to promote glucose concentration stability during the period of unavailability (Column 31, lines 41-43—should increase dose for the evening to improve fasting blood glucose overnight). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman with the delivery time selection of McRaith in order to predictably improve the ability of a patient to maintain a stable blood glucose level by providing a guidance message which would account for expected changes in blood glucose over a future period of unavailability.
Regarding claim 16, Budiman teaches all of the limitations of claim 1 as described in paragraph 27 of this action, however, Budiman does not explicitly teach wherein the processor is further configured to: determine an engagement state; determine a messaging frequency based at least in part on the engagement state; and determine a time for delivering the guidance message based at least in part on the messaging frequency. McRaith teaches wherein the processor is further configured to: 
Regarding claim 17, Budiman teaches all of the limitations of claim 1 as described in paragraph 27 of this action, however, Budiman does not explicitly teach the limitations of claim 16 or wherein the processor is further configured to: determine that the engagement state has changed to a changed engagement state; determine a new messaging frequency based at least in part on the changed engagement state; determine a second guidance message; and determine a second time for delivering the second guidance based at least in part on the new messaging frequency. McRaith teaches the limitations of claim 16 as described above in this action, as well as wherein the processor is further configured to: determine that the engagement state has changed to a changed engagement state (Column 21, lines 17-19—Increase or decrease in user engaging with mHealth application; Column 31, lines 49-51—haven’t seen a fasting or before breakfast blood glucose from you in the past day); determine a new messaging frequency based at least in part on the changed engagement state (Column 31, lines 54-57—may be programmed to repeatedly send this or similar reminder messages to the user); determine a second guidance message (Column 31, lines 51-54—we will remind you if you need to adjust your dose); and determine a second time for delivering the second guidance based at least in part 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791